OPINION — AG — ** DIVISION OF STATE PARKS — RULES AND REGULATIONS ** UNDER 74 Ohio St. 1811 [74-1811](2) THE ISSUANCE OF RULES AND REGULATION IS WITHIN THE SCOPE OF RESPONSIBILITY OF THE DIVISION OF STATE PARKS. THE DIVISION OF STATE PARKS MAY BAN CERTAIN VEHICLES ALTOGETHER FROM STATE PARKS, CREATE NON VEHICLE AREAS AND REGULATE NON VEHICULAR TRAFFIC IN STATE PARKS PURSUANT TO THE AUTHORITY GRANTED IN 74 Ohio St. 1811 [74-1811](2) (AUTOMOBILES, TRUCKS, CAMPERS, ROADS, POLICY, MOTORCYCLES, MOTOR VEHICLES, JURISDICTION) CITE: 74 Ohio St. 1812 [74-1812], 74 Ohio St. 1811 [74-1811] [74-1811], 74 Ohio St. 1801 [74-1801] (DONALD B. NEVARD)